DETAILED ACTION
	This office action is in response to the application filed on 6/16/2020 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-11, 13, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20180336183A1) in view of Visel (US20150309992A1).
As to claims 1, 10, Lee teaches a method, comprising: receiving, by a computer system, a natural language text; (claim 2 receiving by the processor, natural language text) 
producing, by a neural network, a numeric representation of the natural language text; ([0113] a neural network 145 that converts each document element (e.g., word, sentence, portion of text, figure, table, etc.), represented as a node in the dependency data structure, as a vector representation based on an input of the edges generated by the dependency annotation logic 142. Each document element is first represented as one or more numerical values.)
performing, using the numeric representation of the natural language text, an information extraction task. ([0136]– [0140] queries are made to extract information using the numerical values representing the original text)
But does not specifically teach:
discarding the natural language text; and 
However Visel teaches discarding the natural language text; ([0173] A general goal in knowledge storage is to discard the maximum possible amount of original content, for example, the content received from natural language communication source(s) 210, while retaining the knowledge gleaned from the original content)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the natural language processing method of Lee with the method step from Visel in order to save resources. 
As to claims 2, 11, and 18, Lee in view of Visel teaches the method of claim 1, wherein the neural network is an encoder part of an autoencoder. (Lee [0113] The neural network 145 applies diverse encoding/decoding operations  [0101] deep embedding engine 140 performs operations of one or more of the illustrative embodiments described herein to embed natural language text data objects, e.g., such as figures, and the like, where the embedding operation results in a vector representation of the corresponding natural language text data object [0117] The representation of a figure can be derived from an autoencoder (e.g., using ConvNet and DeConvNet))
As to claims 5, 13, Lee in view of Visel teaches the method of claim 1, wherein performing the information extraction task comprises: associating the natural language text with a category of a predefined set of categories. (Lee [0091] Content creators, automated tools, or the like, annotate or otherwise generate metadata for providing information useable by the QA pipeline to identify these question and answer attributes of the content.)
As to claims 6, 14, Lee in view of Visel teaches the method of claim 1, wherein performing the information extraction task comprises: evaluating a process characterized by the natural language text. (Lee [0152]-[0154] describe determining table of contents or lists wherein a relationship or dependency must be determined to find out other parts of the document that rely on the table or list.) 
As to claims 8, 16, Lee in view of Visel teaches the method of claim 1, wherein performing the information extraction task comprises: evaluating an emotional aspect of the natural language text. (Lee [0064] FIGS. 1-3 are directed to describing an example cognitive system for performing a cognitive operation based on natural language processing of electronic documents. the application and cognitive operation may be directed to general question answering, medical diagnosis support, medical treatment recommendations, accounting cognitive operations, or any other domain or subject matter area where cognitive operations that emulate human thought and involve natural language processing may be utilized.)
As to claims 9 and 20, Lee in view of Visel teaches the method of claim 1, wherein performing the information extraction task comprises: feeding the numeric representation of the natural language text to a neural network that produces a numeric value indicative of a characteristic of the natural language text.  (Lee [0113] The goal is to provide a neural network 145 that converts each document element (e.g., word, sentence, portion of text, figure, table, etc.), represented as a node in the dependency data structure, as a vector representation based on an input of the edges generated by the dependency annotation logic 142. Each document element is first represented as one or more numerical values.  The neural network 145 applies diverse encoding/decoding operations on the input vector representations.)

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Visel as applied to claim 1 above, and further in view of Limsopatham et al. (US20190012591A1).
As to claims 7 and 15, Lee in view of Visel teaches the method of claim 1, 
But does not specifically teach:
wherein performing the information extraction task comprises: evaluating a likelihood of occurrence of a specified event or condition.
However Limsopatham teaches wherein performing the information extraction task comprises: evaluating a likelihood of occurrence of a specified event or condition. ([0001] This application generally relates to natural language processing. In particular, this application describes a system and method for detecting the occurrence of an event [0030] At block 220, activities associated with the real-time data feeds may be predicted)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the information extraction method of Lee in view of Visel with the method from Limsopatham in order to determine events and recommendations to appropriate first responders. 

Allowable Subject Matter
Claims 3, 4, 12, 13, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465